Citation Nr: 1023604	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO. 08-36 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active service from October 1944 to June 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the evidence of record has raised the 
issue of entitlement for service connection for pulmonary 
fibrosis, including as due to in-service asbestos exposure.  
See November 2007 and December 2008 private physician 
statements.  This issue has yet to be adjudicated by the RO 
and is, therefore, not within the Board's jurisdiction.  As 
such, it is REFERRED for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claim for compensation is premised on 38 
U.S.C.A. § 1151.  He contends that the prescription of the 
drug "Cordarone" by VA physicians for his non-service 
connected heart disability caused his currently diagnosed 
pulmonary fibrosis.  The Board notes, for purposes of 
information only, that the generic name for Cordarone is 
amiodarone.

Title 38, U.S.CA. § 1151 provides that, where a Veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability, but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.

The evidence of record reflects that the Veteran has 
obstructive lung disease, which has also been referred to as 
interstitial fibrosis.  See September 2007 VA examination 
report, November 2008 statement of Dr. M., and July 2009 VA 
outpatient treatment note.  

The opinions of the providers who have attempted to determine 
the etiology of the Veteran's lung disease are sharply 
divided.  The VA examiner who conducted September 2007 VA 
examination suggested that the severe obstructive lung 
disease, and moderate restrictive effect without evidence of 
interstitial lung disease, were not caused by or related to 
Cordarone therapy.  In December 2007, the Veteran's private 
pulmonologist suggested that the Veteran does have 
interstitial lung disease that "might relate in part to his 
Amiodarone medication" (italics added).  This physician also 
noted that the Veteran "had significant asbestos exposure 
working as a fireman in a boiler room for two years which 
could account for this as well."  This same doctor 
reiterated this opinion in November 2008 with the following 
statement, "It is my opinion that the pulmonary fibrosis 
seen radiographically and found in this exam could very well 
be compatible with either asbestos exposure or Amiodarone 
pulmonary toxicity."  And, finally, in July 2009, one of the 
Veteran's VA physicians stated that he has "mild and stable 
interstitial fibrosis, almost certainly the result of 
cordarone lung disease" (italics added).

The Veteran submitted his contention that he had pulmonary 
fibrosis in February 2007.  However, records associated with 
the claim file do not clearly reflect when the Veteran first 
developed pulmonary fibrosis, and do not clearly reflect when 
the Veteran first began taking Cordarone.  This evidence must 
be obtained in order to provide the VA examiners with a 
factual basis for determining whether the Veteran's pulmonary 
disorder is linked to Cordarone prescribed by VA providers.  

After reviewing the foregoing evidence and argument, the 
Board finds that a VA medical examination and opinion would 
be useful in assessing the claim.  VA has a duty to afford a 
Veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 (2006).  Such an 
examination is warranted in this case in order to determine 
with greater clarity the etiology of the Veteran's lung 
disease, and, if the lung disease is due to medication 
prescribed by VA, to determine whether the criteria under 
38 U.S.C.A. § 1151 are met for compensation.   

Prior to such examination, the claims folder should be 
complete.  The Board notes that Dr. M., in his November 2008 
statement, made clear that the Veteran "has been evaluated 
through [our] office for the last couple of years."  A 
review of the claims folder reveals that the records of this 
treatment have not been obtained and associated with the 
file.  A remand is required so that VA can meet its 38 C.F.R. 
§ 3.159(c)(1) duty by assisting the Veteran in obtaining 
these relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.  Obtain a fully executed authorization (VA 
Form 21-4142) to obtain records of Dr. M. from 
the Veteran.  Request all relevant, non-
duplicative treatment records from this 
physician and associate all records obtained 
with the claims folder.  In particular, any 
radiologic examination of the Veteran's chest, 
pulmonary function reports, and any notations 
regarding use of Cordarone should be 
requested.

2.  The Veteran should be asked whether he 
obtained the medication at issue, Cordarone 
(amiodarone) through VA.  If so, VA pharmacy 
records should be obtained which show when the 
Veteran first began obtaining Cordarone 
(amiodarone), and which show the last date on 
which VA dispensed Cordarone to the Veteran.  
The pharmacy records which show when the 
Veteran first obtained Cordarone from VA, the 
amount of Cordarone dispensed, how many times 
Cordarone was dispense, and when Cordarone was 
last dispensed, should be associated with the 
claims file.  

Then, VA clinical records beginning at a date 
near the date on which VA first prescribed 
Cordarone for the Veteran should be obtained.  
VA clinical records which reflect any 
evaluation or treatment of the cardiovascular 
or respiratory system, to include radiologic 
examinations, pulmonary functions 
examinations, evaluation of cardiac function, 
physical examination of the heart or lungs, 
and the like, should be obtained, for the 
entire duration of the period during which the 
Veteran was prescribed Cordarone by VA or 
obtained Cordarone dispensed by VA.  In 
particular, both handwritten records and 
computerized records should be sought.

The Veteran's current VA clinical records from 
March 2009 to the present should also be 
associated with the claims file.  

3.  Once the record is complete, the claims 
file should be referred to a VA physician for 
the purpose of obtaining medical opinion 
regarding the claim for benefits under 
38 U.S.C.A. § 1151 for pulmonary fibrosis 
claimed as due to medication provided by the 
VA.  The examiner should specifically address 
this question:  

(a)  Is it at least as likely as not, that is, 
is there a 50 percent, or greater likelihood, 
that VA treatment which involved prescribing 
Amiodarone (Cordarone) for the Veteran 
proximately caused (or failed to prevent) the 
Veteran's lung disease, and any complications. 

If the lung disease is due to another cause, 
including in-service asbestos exposure, the 
examiner should so state.

(b)  If the reviewer determines that it is at 
least as likely as not that a causal 
relationship exists between VA prescription of 
Cordarone (Amiodarone) for the Veteran and his 
lung disease, then, the reviewer should 
address this question:  Is it at least as 
likely as not, that is, is there a 50 percent 
or greater likelihood, that pulmonary fibrosis 
related to use of Cordarone diagnosed in 2007 
or later was an event not reasonably 
foreseeable?

(c)  Is it at least as likely as not, that is, 
is there a 50 percent or greater likelihood, 
that VA failed to exercise the degree of care 
that would be expected of a reasonable health 
care provider, that is, was there negligence, 
carelessness, lack of proper skill, error in 
judgment, or similar fault on VA's part when 
VA prescribed Cordarone (Amiodarone) for the 
Veteran?

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to 
provide the requested opinion.   Then, 
additional development should e conducted 
accordingly.

4.  Review the report to ensure that it is in 
compliance with the terms of this remand.  If 
not, the report should be returned to the VA 
provider for correction of any deficiency.  
Where the remand orders of the Board or the 
Court are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



